The only assignment of error is based upon the court's refusal to give, at the request of the defendant in writing, the general affirmative charge, and that turns upon the question as to whether the husband of the appellant was her agent in the making of a certain contract with the plaintiff in such sort as to bind the plaintiff to the payment of commissions for the sale of some property owned by the appellant.
Whatever evidence has a tendency to prove an agency is admissible, even though it be not fully satisfactory and it is the province of the jury to pass upon it. Direct evidence is not indispensable. Indeed, frequently it is not available, and therefore circumstances may be relied upon — such as the relation of the parties to each other, their conduct with reference to the subject-matter of the contract — and, notwithstanding the alleged principal and agent are the only witnesses called and they both categorically deny the existence of the relation, the jury has the right to weigh and consider the whole evidence and the fair and reasonable inferences that might be drawn therefrom, and, in considering it, they may be entirely justified in disregarding the "yes" and "no" answers and in reaching the conclusion that the evidence as a whole is sufficient to prove the *Page 131 
relation of agency to exist. The foregoing is substantially the statement of the rule as laid down in the text in 21 Rawle C. L. p. 820, which seems to us to be as clear a statement of the rule applicable to this case as can be found. But in this case, after a careful consideration of all the evidence, the court is of the opinion that there is no evidence to justify a conclusion that the husband was the agent of defendant in making the contract with plaintiff or that defendant ratified it after it had been made. It follows that the judgment must be reversed and the cause remanded, the defendant being entitled to the affirmative charge.
Reversed and remanded.